           Case 2:92-cr-81127-DML ECF No. 2372, PageID.17570 Filed 06/26/19 Page 1 of 1
MIED 247 (Rev. 03/19) Order Regarding Motion for Sentence Reduction Pursuant to The First Step Act of 2018              Page 1 of 2 (Page 2 Not for Public Disclosure)


                                         UNITED STATES DISTRICT COURT
                                                                             for the
                                                             Eastern District of Michigan

                         United States of America
                                    v.                                                  )
                                                                                        )
                                JOHN GORDON                                             ) Case No: 92-81127-33
                                                                                        ) USM No: 20211-039
Date of Original Judgment:         4/25/1996                                            )
Date of Previous Amended Judgment:                                                      ) Douglas Mullkoff
(Use Date of Last Amended Judgment if Any)                                                  Defendant’s Attorney



                    ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                            UNDER THE FIRST STEP ACT OF 2018

         Upon motion of u    ✔ the defendant   u the Director of the Bureau of Prisons u the court
         u stipulation of the parties
for a reduction in the term of imprisonment under the provision of Section 404(b) of The First Step Act of 2018, and
considering sections 2 and 3 of the Fair Sentencing Act of 2010;

            IT IS ORDERED that the motion is:
            ✔ DENIED. u GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
            u
the last judgment issued) of                    months is reduced to                                     .
                                                 (Complete Parts I and II of Page 2 when motion is granted)

The remainder of the original sentence is unchanged.
Probation has examined the issue and it appears that Defendant's guideline range was calculated under Section 2A1.1 (First Degree
Murder) as such defendant is not eligible for relief under the provisions of the First Step Act.




Except as otherwise provided, all provisions of the judgment dated                                                            shall remain in effect.
IT IS SO ORDERED.

Order Date:          June 26, 2019                                        s/Avern Cohn
                                                                                                               Judge’s signature


Effective Date:                                                           Avern Cohn, U.S. District Judge
                        (if different from order date)                                                       Printed name and title
